1

2

3

4                            UNITED STATES DISTRICT COURT

5                           EASTERN DISTRICT OF CALIFORNIA

6

7    UNITED STATES OF AMERICA,                    No. 2:15-cr-00161-GEB
8                     Plaintiff,
9           v.                                    ORDER DENYING REQUEST TO CHANGE
                                                  DATE ON WHICH DEFENDANT
10   MANGAL GILL,                                 COMMENCES SERVING HIS PRISON
                                                  SENTENCE
11                    Defendant.
12

13                 On January 3, 2019, Defendant filed a request for an

14   extension of time from January 7, 2019, to March 1, 2019, to

15   begin the service of his federal prison sentence. Def.”s Request,

16   ECF 226.       The United States opposes the request arguing: “[T]he

17   Court lacks jurisdiction to modify the date for commencement of

18   the term of imprisonment because more than 14 days have elapsed

19   following the imposition of sentence [; and Defendant] has failed

20   to   show     good   cause   to     continue      his    surrender   date     where   he

21   scheduled an elective medical procedure to create the conflict

22   with    his    self-surrender        date.”            Gov’t.”s   Opp.   At   1:19-24.

23   Defendant replies: “This             Court       has     the   total discretion and

24   inherent authority to determine when the Defendant’s                          sentence

25   is     to   begin    but     does    not     have       the authority to modify or

26   resentence the Defendant unless from a Court of Appeals mandate

27   or from some other federal authority.”                    Def.”s Reply, 3:4-8, ECF

28   229.
                                                  1
1                      Even   assuming     arguendo       that       the    district        court    has

2    discretion to modify the date for commencement of the term of

3    imprisonment as Defendant argues, the judge does not exercise

4    that    discretion         as    Defendant      requests.        The     United        States    is

5    correct in what it states in its opposition: Defendant “Gill

6    failed       to    provide      any   information          to    the     Probation        Officer

7    concerning          this   medical       issue      despite        the       fact      that    Gill

8    referenced other medical issues in his interview with Probation,

9    even one dating back to the late 1970s, see ECF Nos. 136 & 160 ¶

10   72,    and    despite      the    fact    that      Gill     now      claims      he    has    been

11   allegedly         suffering      from    this       ailment      since       at     least     early

12   January 2018, which is well before his presentence interview.                                    It

13   appears that Gill scheduled this current surgery although he was

14   aware of his obligation to begin his term of imprisonment on

15   Monday, January 7, 2019, and he waited approximately 8-9 months

16   to start receiving additional treatment for this issue (i.e.,

17   from early January 2018 until sometime in September 2018) rather

18   than getting care earlier. A defendant’s decision to create a

19   conflict      with       his    self-surrender        date       is    not    good      cause    to

20   continue that date.” Opp. At 2:26, 3:1-10. Therefore, the request
21   is denied.

22
                       Dated:   January 4, 2019
23

24

25

26
27

28
                                                     2
